Motion granted and the order appealed from modified by providing that the examination shall take place not later than April 11, 1938; plaintiff's attorney of record to receive notice of the time and place to be set by defendant’s counsel in sufficient time to enable plaintiff and her attorney of record to attend if they desire and to engage counsel at Rio de Janeiro, Brazil, and as so modified affirmed, without costs. Settle order on notice. Present — Martin, P. J., ■ O’Malley, Townley, Cohn and Callahan, JJ. [See ante, p. 878. See, also, ante, p. 808.]